Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 9-20 in the reply filed on February 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the open first end, open second end, flare, interference fit  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show stop 56 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the method” will be examined. 
Examiner suggests following amendment:
“The method according to Claim 9, wherein said wrapped smoking product is selected from a group consisting of cigars and cigarettes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 13-16, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1883701-A (hereinafter Goldberg) in view of US Patent 2585696-A (hereinafter Sobel). 
Regarding claim 9, Goldberg discloses a smoker’s device that is used to penetrate a tobacco article and create a draft channel (page 1, lns 1-7).  Goldberg discloses providing a wrapped smoking product (Figs. 2 and 3, C and c)  having a fill material (page 1, lns. 36-38)  held within a wrapper (page 1, ln 66), wherein said wrapped 10smoking product has one mouth end (Fig 2, page 1, ln 28); providing a stent device (Figs. 1-3, M)  having a tubular body (Fig. 1, stemlike member 2)  that defines a central conduit (Fig 1, bore or perforation 3) extending from a first end to a second end (See annotated Fig. 1).

    PNG
    media_image1.png
    99
    218
    media_image1.png
    Greyscale

Goldberg does not disclose wherein side openings are disposed along said tubular body that provide access to said 15central conduit between said first end and said second end;  inserting said stent device into said mouth end of said wrapped smoking product so that said central conduit of said tubular body extends into said fill 20material from said mouth end of said wrapped smoking product and said second end of said stent device is positioned at said mouth end of said wrapped smoking product.  
Sobel teaches a smoking implement.  The implement is used with a cigar to, “prevent the passage of loose particles of tobacco to the smoker's mouth.”  (Col. 1, lns. 1-4).  Further the invention includes spiral gaps in the on the element to provide, “continuous spiral gap 28 is provided in the wall of the shell-like element 22 which constitutes a very considerable area of communication between the outside of the element and the interior 26 thereof,” (Fig. 3, Col. 2 lns. 11-15).  Sobel teaches that the smoking implement can prevent salvia accumulation (Col. 1, lns. 9-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldberg to include disclose wherein side openings are disposed along said tubular body that provide access to said central conduit between said first end and said second end;  inserting said stent device into said mouth end of said wrapped smoking product so that said central conduit of said tubular body extends into said fill material from said mouth end of 
Regarding claim 10, the combination of Goldberg in view of Sobel discloses the method of claim 9 as discussed above.  The combination does not explicitly disclose forming a hole in said mouth end of said wrapped smoking product, wherein inserting said stent device into said mouth end of said wrapped smoking product 5includes inserting said stent device into said hole.  
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Sobel to provide forming a hole in said mouth end of said wrapped smoking product, wherein inserting said stent device into said mouth end of said wrapped smoking product includes inserting said stent device into said hole.  A person of ordinary skill in the art desiring to use a device inserted into a tobacco product would necessarily form a hole to insert the tobacco product.  Doing so would secure the device in the tobacco product.  
Regarding claim 13, the combination of Goldberg in view of Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein providing 20a stent device includes providing a stent device with a flare at said second end (see annotated Fig. 2).

    PNG
    media_image2.png
    89
    227
    media_image2.png
    Greyscale

 Regarding claim 14, the combination of Goldberg in view of Sobel discloses the method of claim 13 as discussed above.  Goldberg further discloses wherein inserting said stent device into said mouth end of 16said wrapped smoking product includes inserting said stent device until said flare contacts said mouth end of said wrapped smoking product (See annotated Fig. 2 above).  
5Regarding claim 15, the combination of Goldberg in view of Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein providing a stent device includes providing a stent device with a taper at said first end, wherein inserting said stent device into said mouth end of said wrapped smoking product includes advancing said taper first 10into said wrapped smoking product (Page 1, lns. 69-71).  
Regarding claim 16, the combination of Goldberg in view of Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein providing a stent device includes providing a stent device with an anchoring system on an exterior surface thereof 15that causes said stent device to mechanically engage said fill material and inhibit said stent device from exiting said wrapped smoking product (Figs. 5, 6, 7:  ribs 9, notches 8, spiral thread 10 respectively AND Page 1, lns. 74-86).  
Regarding claim 18, the combination of Goldberg in view of Sobel discloses the method of claim 9 as discussed above.  Goldberg does not explicitly disclose wherein said tubular body is set into said fill material with an interference fit that inhibits said stent device from moving out of said wrapped smoking product.
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  However it is not required and the device can be used with a friction fit as shown in Fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Sobel to provide wherein said tubular body is set into said fill material with an interference fit that inhibits said stent device from moving out of said wrapped smoking product as taught in Goldberg.  Engineering judgement would be motivated to select a friction fit before adding components such as shoulders and notches.  Though Goldberg does add these in some embodiments it is not required.  Further in the instant application the interference fit is assisted with external ridges 32 to anchor the system.  This contributes to the claimed interference fit.
Regarding claim 19, the combination of Goldberg in view of Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein said wrapped smoking product is selected from a group consisting of cigars and cigarettes (Page 1, lns 1-5).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, in view of  Sobel,  and in further view of US Patent 0980080-A (hereinafter Eder).
Regarding claim 11, the combination of Goldberg in view of Sobel discloses the method of claim 10 as discussed above.  The combination does not explicitly disclose further including providing a tool with a protruding spike, wherein forming said hole in said mouth end of said wrapped smoking product includes advancing said spike into said mouth end of said wrapped smoking product.  
Eder teaches a smoking implement comprising a tobacco holding member, a stem having a mouthpiece and provided with a passage of substantially uniform diameter, extending from the 
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  However it is not required and the device can be used with a friction fit as shown in Fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Sobel to provide to provide as taught in further including providing a tool with a protruding spike, wherein forming said hole in said mouth end of said wrapped smoking product includes advancing said spike into said mouth end of said wrapped smoking product as taught in Goldberg and Eder.  The cartridge in Eder is considered to be a tool.  Eder describes forming a hole with the end of the cartridge.  A person of skill in the art would use the elements of Goldberg and Eder as tools to create the hold to insert the smoking device.  Doing so would simplify the process of creating the hole for the user.
Regarding claim 12, the combination of Goldberg in view of Sobel discloses the method of claim 11 as discussed above.  The combination does not explicitly disclose wherein inserting said stent device into said mouth end of 15said wrapped smoking product includes placing said stent device on said spike and advancing said spike with said stent device into said hole.  
Eder teaches a smoking implement comprising a tobacco holding member, a stem having a mouthpiece and provided with a passage of substantially uniform diameter, extending from the tobacco-holding member to the mouth- piece, and an absorbent cartridge in the passage (Page 1, lns 12-18).  Eder further teaches forcing a new cartridge through the smoke passage into the tobacco-holding member without touching the butt (Page 1, lns 42-46).
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  However it is not required and the device can be used with a friction fit as shown in Fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Sobel to provide to provide as taught in further including wherein inserting said stent device into said mouth end of said wrapped smoking product includes placing said stent device on said spike and advancing said spike with said stent device into said hole.  Eder describes using tubular member and the bore created by the cartridge to insert a new cartridge.  This action enables the user to not touch the butt by sliding the cartridge.  This action would be used by a person of ordinary skill in the art to advance devices into a smoking product without having to touch the tobacco product.  Eder teaches that the diameters are similar enough to enable this insertion.  Doing so both engages the device in the tobacco product and creates the proper size hole to match the device size.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, in view of  Sobel,  and in further view of and in further view of US Patent 2558127-A (hereinafter Downs).
Regarding claim 17, the combination of Goldberg in view of Sobel discloses the method of Claim 16 as discussed above.  The combination does not explicitly disclose wherein said anchoring system is selected from a group consisting of barbs, ridges and flights.  
Goldberg discloses ridges (Fig. 5, ribs 9) and flights (Fig. 7, spiral thread 10).
Goldberg does not disclose barbs.
Downs teaches a cigarette insert.  The insert is inserted into the filling of the cigarette to compact the tobacco and make the cigarette, “firmer at this end and deflect the smoke issuing from the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Goldberg in view of Sobel  of to provide wherein said anchoring system is selected from a group consisting of barbs, ridges and flights as taught in Goldberg and Downs.  Prior art of record involves insertion of an assembly or device into a tobacco product to improve smoking, prevent moisture, and/or some combination thereof.  A person of ordinary skill in the art inserting an assembly into a tobacco product would have obviously made optional selection of barbs, ridges and/or flights to secure the assembly in the tobacco product.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Goldberg, in view of  Sobel,  and in further view of and in further view of US Patent App. US 20170332699-A1 (hereinafter Kurthy).
Regarding claim 20, the combination of Goldberg in view of Sobel discloses the method of Claim 9 as discussed above.  The combination does not explicitly disclose wherein said tubular body is a braided sleeve.
Kurthy teaches a cigar airflow adjustment instrument.  The instrument is inserted into a cigar to create an ideal draw (Abstract).  Kurthy teaches that a cigar’s draw can be improved by decreasing the tightly packed cigar (¶57).  Kurthy teaches a variety of surfaces (Fig. 3, working portion 355) for contacting the tobacco fill.  As seen in figures 4A through 39D the working surface can have barbs, flights, hooks, and more notably Figs. 32A-D show a working surface that is, “covered with a rough, pebbly, textured surface.” (¶137)  This surface is considered to be braided.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Goldberg in view of Sobel  of to 
Conclusion
Other reference of record 1892429 A to Frankel teaches a cigar accessory, completely inserted into the, “to permit the smoke to be drawn through the cigar.”  Also make of record is US Patent 3399681-A to Lodi which teaches a cigar nib for inserting into a cigar that directs smoke flow through passages.  The low profile nib allows the smoker to hold the nib in the smoker’s teeth and while still enjoying, “pleasure which was derived from the taste of the overleaf,” (Col. 1, lns. 37-45) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747